Supplemental Opinion on Re-hearing.

Overruled.

Per Curiam.
— In' a petition for re-hearing, our attention is for the first time called to section 1692 of McClain’s Code, which, among other things, provides that “the directors (of insurance companies) shall keep full and correct entries of their transactions, which shall at all times be open to the inspection of the stockholders, and to the inspection of persons invested by law with the right thereof.” Assuming, for the purpose of the case, that this statute applies to mutual companies, yet it does not change the rule *520announced in the first paragraph of the opinion, for it is uniformly held that unless such a statute, in express terms, provides that no other evidence than the recorded' minutes is admissible, parol evidence may be received when no record is kept, or the proceeding® have not been recorded. See Dillon, Mun. Oorp. sections 300» 301, and cases cited in the original opinion. The petition for re-hearing is overruled.